Citation Nr: 0706238	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  04-04 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for a right ankle 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to 
February 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions, dated in February 
2003, and in June 2003, by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.  The veteran's service medical records are negative for 
complaints or findings of prostate cancer.

2.  Prostate cancer was initially demonstrated many years 
after service, and it is not shown to be related to the 
veteran's military service.  

3.  The veteran's current right ankle disorder began many 
years after service and was not caused by any incident of 
service.


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred or aggravated during 
active military service; nor may it be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  A right ankle disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO's letters in 
October 2002, in April 2003, and in January 2005, as well as 
other letters, the statements of the case and supplemental 
statements of the case advised the veteran of the foregoing 
elements of the notice requirements.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, the Board finds 
that the content requirements of the notice VA is to provide 
have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004). 
 
Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
subsequently provided to the appellant fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify, and the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, to respond to VA notices, 
and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service personnel 
records, service medical records, VA medical treatment 
records, and identified private treatment records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, 
the veteran has been provided with all necessary VA 
examinations during the course of this appeal.  The Board 
notes that a VA examination regarding the etiology of 
veteran's prostate cancer is not necessary in this matter.  
There is no evidence that this condition existed during 
service, or for more than three decades thereafter; and there 
is no competent evidence of record suggesting that this 
condition may be related to the veteran's military service.  
Finally, there is no indication in the record that additional 
evidence relevant to the issues being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

I.  Claims for Service Connection.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including certain malignant tumors and arthritis, will be 
presumed if they are manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

A. Prostate Cancer

The veteran attributes his current prostate cancer to his 
inservice exposure to airplane and truck fuel, oil, and 
chemicals, including carcinogens.  Specifically, he testified 
that while stationed in Okinawa, Japan, he helped load fifty-
five gallon drums containing chemicals onto ships heading for 
Vietnam.  He also testified that he was involved in airplane 
and truck refueling, which exposed him to carcinogens.

There is a specific statute pertaining to presumptive service 
connection for diseases specifically attributable to 
herbicide (Agent Orange) exposure at 38 U.S.C.A. § 1116.  The 
statute and implementing regulations at 38 C.F.R. §§ 3.307 
and 3.309 provide for presumptive service connection for 
specifically listed diseases, including prostate cancer, for 
veterans who served on active duty in Vietnam (or the 
contiguous waters).  A review of his service personnel 
records revealed that the veteran served on active duty in 
the Marine Corps from August 1961 to February 1966, including 
service in Okinawa, Japan, from March 1962 to March 1963.  
During his time in Okinawa, the veteran's service personnel 
records list his inservice specialty as motor vehicle 
operator and messman.  In addition, his report of separation, 
Form DD 214, noted that he had completed training at the 
Nuclear, Biological, Chemical (NBC) School.

In this case, the veteran's claimed exposure to herbicides is 
not verified.  The presumptive provisions regarding diseases, 
including prostate cancer, attributable to exposure to Agent 
Orange are therefore not applicable in this case.  Under 
these circumstances, the veteran must produce evidence 
demonstrating that his prostate cancer is in fact 
attributable to his inservice exposure to herbicides, 
airplane and truck fuel, oil, or other chemicals.  See Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The clinical history in this case is not in dispute.  The 
service medical records contain no finding or diagnosis of 
prostate cancer, nor is there any such evidence within one 
year after service separation.  

In October 2001, the veteran was seen at a prostate screening 
clinic which revealed an elevated prostate specific antigen 
blood test.  He was subsequently diagnosed with prostate 
cancer, which was confirmed by a biopsy.  He has since 
undergone radiation therapy for this condition.

There is simply no objective evidence on file showing the 
veteran was actually exposed to herbicide agents during his 
overseas service in Okinawa.  In addition, there is no 
competent evidence of record linking the veteran's current 
prostate cancer to his military service.  As a layman, the 
veteran is not competent to provide a medical opinion on the 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

In summary, the evidence does not show that the veteran was 
exposed to herbicide agents during service.  The veteran did 
not incur prostate cancer at any time during or within one 
year after service separation, and there is no competent 
medical evidence which in any way links the veteran's 
documented onset of prostate cancer in 2001 to any incident, 
injury, disease, or exposure to jet and truck fuel, oil, and 
chemicals, which occurred during military service.  Thus, 
service connection for prostate cancer must be denied.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B. Right Ankle Disorder

The veteran contends that he injured his right ankle on two 
separate occasions during his military service.  
Specifically, he testified that he stepped in a hole injuring 
his right ankle during a training exercise in 1964.  He also 
claimed to have re-injured his right ankle while playing 
softball in March 1965.  He reported that he has since had 
right ankle pain, along with episodes of swelling, on a daily 
basis.  Following his discharge from the service, the veteran 
claims to have treated this condition with over-the-counter 
medications.

A review of the veteran's service medical records revealed 
treatment for a right ankle disorder in March 1965.  The 
report noted his complaints of pain in the right ankle, and 
indicated that he was prescribed whirlpool treatment for a 
period of three days, along with the use of an ace bandage.  
No follow-up complaints or treatment relating to the 
veteran's right ankle were indicated.  In February 1966, the 
veteran underwent his separation examination, which noted 
that his lower extremities were normal.

The first post service complaint of or treatment for a right 
ankle disorder is the veteran's claim seeking service 
connection in June 2003, which is over thirty-seven years 
after the veteran's discharge from the service.  

In March 2004, a VA examination for joints was conducted.  
The VA examiner noted that she had reviewed the veteran's 
medical records.  The report noted the veteran's inservice 
history of an ankle injury in 1965.  It also noted the 
veteran's reported history of problems with his right ankle 
off an on ever since his inservice injury.  The veteran also 
indicated that this condition has worsened in recent years.  
Physical examination revealed a reduced range of motion in 
the right ankle, with complaints of pain.  The report 
concluded with a diagnosis of a right ankle injury by 
history, with residuals.  The VA examiner then opined that it 
was less likely than not that the veteran's current right 
ankle disorder was secondary to his inservice ankle sprain.

In addition to the VA examiner's medical opinion, there is no 
showing of any actual treatment or complaints of a right 
ankle disorder for over thirty-seven years after the 
veteran's discharge from the service.  Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  In 
addition, there is some intervening post service medical 
evidence of record which contradicts any finding of an 
ongoing right ankle disorder following the veteran's 
discharge from service.  A new patient evaluation, dated in 
February 1995, included a physical examination which was 
silent as to any right ankle disorder.  A treatment summary 
letter, dated in January 1999, noted that the veteran had 
been walking three miles a day.  A treatment report, dated in 
September 1999, noted that a day earlier, the veteran had 
been "doing his normal 8 mile bike ride" when he had to 
stop due to chest pain.  A renal consultation report, dated 
in January 2000, noted that the veteran had previously been 
walking three to five miles daily "without discomfort."  
While these records showed extensive physical activity, they 
were silent as to any complaints regarding an ongoing right 
ankle disorder.

While the veteran is shown to currently have a right ankle 
condition, there is no medical evidence linking this 
condition to his military service.  In fact, the sole medical 
opinion in this matter concludes that the veteran's current 
right ankle disorder was not related to his military service.  
Thus, a preponderance of the evidence on file is against the 
veteran's claim for service connection for a right ankle 
disorder.  

As the preponderance of the evidence is against the claim for 
service connection for right ankle disorder, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for prostate cancer is denied.

Service connection for a right ankle disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


